Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a microfluidic system, classified in B01L 3/502715.
II. Claims 17-30, drawn to a microfluidic system & a method that comprises using a system, classified in G01N 21/75, G01N 24/088.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs, function and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Elect one species:
A microfluidic system as recited in claim 17; 
A method that comprises using a system of claim 17.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 17 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; or
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Ronald C. Harris, Jr. on 06/22/2022 a provisional election was made with traverse to prosecute the invention of Group II, Species A. 1., claims 17-25 & 27-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-16 & 26 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the holder, one or more of the following: (i) contains an integrated sensor (such as but not limited to, a camera) that observes a chemical reaction in the at least one reaction chamber(s); and (ii) comprises a casing that receives and at least partially encloses a smartphone within the holder, in which a camera of the smartphone measures progress of at least one chemical reaction in the at least one reaction chamber” (claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 & 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the reaction chamber reservoir" in L14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is vague and unclear.  Claim provides method steps “wherein the system comprises at least one digital processor; and at least one memory storing instructions that, when executed by the at least one digital processor, cause the at least one digital processor to operatively detect one or more signals obtained at the at least one reaction chamber”.  However, the claims merely recite “when a chemical reaction begins” but do not set forth any steps involved in the determination of when a chemical reaction begins.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 18 is vague and unclear reciting “about 300-about 800 microns”, since the claim does not state the unit of 300.  In addition, the “-” is unclear.
Regarding claims 19, 22, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 is vague and unclear what the applicant is trying to claim.  The claim merely recites “21. The system of claim 17, wherein the holder, one or more of the following: [...]” without a transitional phrase.  Is the applicant trying to claim additional structures? What is the “one or more of the following” referring to?  In addition, the claim recites “(ii) comprises a casing [...]”.  It is unclear what comprises a casing.
Claims 20-22, 24 & 25 recite the limitation "the holder".  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-30 recite the limitation "the at least one processor".  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-30 are vague and unclear.  Claims provide method steps for the at least one processor.  However, the claims merely recite “the at least one processor operatively…” but do not set forth any steps involved in the instructions (i.e., what steps does the “at least one processor” take for the “operatively” steps, using what element(s) of the system?).  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
The term “precisely” in claim 27 is a relative term which renders the claim indefinite. The term “precisely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “instantly” in claim 27 is a relative term which renders the claim indefinite. The term “instantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 27 is unclear reciting the term “its”, since it is unclear what the term is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-25 & 27-30 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Holmes et al. (US 2018/0231533).
Regarding claim 17, Holmes et al. teach:
17. A microfluidic system (e.g., fluidic device) comprising: 
a body structure (see Fig. 16G & ¶ 0163 for example) comprising 
(a) a first outer layer (e.g., top label TLL) forming a first side (i.e., top side) of the body structure (see Fig. 16G); 
(b) a second outer layer (e.g., bottom label BLL) forming a second side (i.e., bottom side) of the body structure (see Fig. 16G); 
(c) a microfluidic assembly comprising at least a first substrate layer and disposed between the first outer layer and the second outer layer (see Fig. 16G & ¶ 0163; see microfluidic device having microfluidic assembly having different substrate layers between the TLL and BLL); 
(d) a first port (e.g., sample collection well (SCW)) disposed through the first outer layer and in fluid communication with the microfluidic assembly (see Figs. 4A, 9A & ¶ 0099; see top view of sample collection unit (SCU) comprising a sample collection well (SCW) wherein the SCW is disposed through the TLL layer to deposit the fluidic sample wherein SCW is in fluidic communication with a metering channel (MC) present in the microfluidic assembly); and 
(e) a second port (e.g., pump ports P1-P6) disposed through either the first outer layer or the second outer layer and adapted to be attached to a vacuum source such that a fluid flow path is defined from the first port to the second port through the microfluidic assembly (see Fig. 9A & ¶ 0192; see pump port P1 disposed through the TLL and connected to a vacuum pump wherein upon application of negative pressure, fluid flows from the SCW through the fluidic channels to the dilution chamber, substrate chambers, waste chambers and Dab chamber); 
wherein the microfluidic assembly comprises: 
(i) a reaction chamber manifold (e.g., Dab chambers, Fig. 9A & ¶ 0192) and a waste reservoir (e.g., waste chambers W1-W4, Fig. 9A & ¶ 0156, 0192); and 
(ii) two or more fluid flow paths between the reaction chamber reservoir and the waste reservoir (see for example Fig. 9A & ¶ 0156, 0192 teaching two different fluid paths between left Dab chamber and waste reservoir W3 passing through the reaction sites R1-R3; see also right Dab in fluid connection to W2 via R4-R6), wherein each fluid flow path comprises at least one reaction chamber (see i.e., sample reaction sites R1-R6 in Fig. 9A) comprising a dried film, a paper, or a gel comprising one or more colorimetric test reagents (see i.e., “The reaction site preferably forms a rigid support on which a reactant can be immobilized. The reaction site surface is also chosen to provide appropriate light-absorbing characteristics. For instance, the reaction site may be functionalized glass, Si, Ge, GaAs, GaP, SiO2 , SiN4 , modified silicon, or any one of a wide variety of gels or polymers such as (poly )tetrafluoroethylene, (poly)vinylidenedifluoride, polystyrene, polycarbonate, polypropylene, or combinations thereof.” ¶ 0138; and “A reactant immobilized at a reaction site can be anything useful for detecting an analyte of interest in a sample of bodily fluid. For instance, such reactants include without limitation nucleic acid probes, antibodies, cell membrane receptors, monoclonal antibodies and antisera reactive with a specific analyte” ¶ 0139), and wherein the at least one reaction chamber is adapted for an optical measurement of absorbance or transmittance (see ¶ 0193 teaching that the reaction assembly preferably houses a detection assembly; and ¶ 0194 teaching that in preferred embodiments an optical detector is used as the detection device such as a photodiode, photomultiplier tube, photon counting detector, or charge-coupled device); 
wherein the reaction chamber manifold (Dab) has a volume greater than the volume of the at least one reaction chamber (see i.e., since Dab supplies reagent to the three reaction sites, the volume of Dab has a volume greater than the reaction site, see Fig. 9A & ¶ 0148 for example);
wherein the waste reservoir (W) has a volume greater than the volume of the at least one reaction chamber (see i.e., since W2 & W3 receive waste from reaction sites R4-R6 & R1-R3, respectively, the limitation is met); and 
wherein the system comprises at least one digital processor; and at least one memory storing instructions (see i.e., “[...] a computer system, server, or other electronic device capable of storing information or processing information. [...]” ¶ 0199) that, when executed by the at least one digital processor, cause the at least one digital processor to operatively detect one or more signals obtained at the at least one reaction chamber, when a chemical reaction begins (see ¶ 0193-0194, 0198-200 for example).

Regarding claims 19-25 & 27-30, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Regarding claims 18-22, Holmes et al. teach:
18. The system of claim 17, wherein the microfluidic assembly comprises microfluidic channels having a cross-sectional dimension of about 300-about 800 microns (i.e., about 0.3mm to about 0.8mm; see ¶ 0146).
19. The system of claim 17, wherein the microfluidic assembly is removeably attachable to clothing (the claim is sufficiently broad to have read on Holmes et al. since the term removeably attachable appears to be an optional feature).
20. The system of claim 17, comprising a handheld holder, the holder having a frame or a housing (see ¶ 0187 fluidic assembly which is inserted in a handheld reader assembly which inherently has a frame or a housing to accommodate the fluidic assembly).
21. The system of claim 17, wherein the holder, one or more of the following: (i) contains an integrated sensor that observes a chemical reaction in the at least one reaction chamber(s); and (ii) comprises a casing that receives and at least partially encloses a smartphone within the holder, in which a camera of the smartphone measures progress of at least one chemical reaction in the at least one reaction chamber (see ¶ 0086, 0158 reader assembly which comprises sensors and further monitor and analyze the reactions in the fluidic assembly).
22. The system of claim 17, wherein the holder is collapsible to a flat configuration (the claim is sufficiently broad to have read on Holmes et al. since any material can be collapsible to a flat configuration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798